Appeal by the defendant from a resentence of the County Court, Suffolk County (Hinrichs, J.), imposed February 26, 2009, upon his conviction of burglary in the second degree (two counts), which sentence was originally imposed, upon his plea of guilty, on September 12, 2001. Assigned counsel has submitted a brief in accordance Anders v California (386 US 738 [1967]), in which he moves for leave to withdraw as counsel for the appellant.
Ordered that the resentence is affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant’s assigned counsel pursuant to Anders v California (386 US 738 [1967]), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738 [1967]; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252 [2011]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Skelos, J.E, Balkin, Roman and Sgroi, JJ., concur.